_ tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c se ' ’ e pp za ’ ‘ az j company this letter constitutes notice that your request for a waiver of the minimum fundin standard -for the above-named plan for the plan_year ending december has _ been denied ' the company provides log scaling and grading services to the timber industry in while the company maintains strict professionalism in providing its services it is operated much like a cooperative timber sellers who use its services are also its owners the company currently ha sec_91 owners each of which owns one share of stock because the company is essentially a cooperative it has traditionally been operated on a non-profit basis it does not accumulate profits in excess of business needs at the expense of its owners customers this structure constrains the company’s ability to increase its revenue to meet sudden demands like increased funding to the plan increased revenue from new customers has traditionally been used to keep rates low for all its customers the company’s revenue is also constrained by price competition with other scaling bureaus the plan was fully funded for many years prior to the plan_year ending december eso the company was not required to make any contributions to the plan for many of those years as recently as date the enrolled_actuary servicing the plan estimated that no contributions would be required for or years however declining assets due to years of market losses and very low interest rates have increased the plan’s liabilities the company was required to make contributions of dollar_figure december j dollar_figuremor the ml plan_year however continued losses on the plan’s assets and the resulting application of the deficit_reduction_contribution caused a large spike in and sheeeneb for the plan years ending december hm and respectively the company made an additional_contribution of required funding to ii the plan_year ending december company had never experienced required funding levels of this magnitude in the history of the plan the the increased funding requirements for the plan have coincided with a market in the the need for the company’s services has declined since since four of the company’s major customer owners have entered into bankruptcy causing the losses on receivables and reduced revenues the declines are due mostly to environmental restrictions competition from economy since and reduced a the the volume of directly attects which in a slow you were notified in a letter dated date that your request would be denied unless you accepted certain conditions for a favorable ruling on date your authorized representative notified this office that you would not be accepting the conditions for a favorable ruling and that the company had filed a voluntary petition for relief under chapter of the u s bankruptcy code hence your request for a waiver of the minimum_funding_standard for the plan for the plan_year ending december has been denied you should note that excise_taxes under sec_4971 of the internal_revenue_code are currently due on the accumulated funding deficiencies in the plan for the plan_year ending december jj you should file a form_5330 as soon as possible to report and pay the taxes this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in _ and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours director employee_plans
